United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 15, 2003

                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-61031
                           Summary Calendar


JOSE LUIS MIRELES-ZAPATA,

                                      Petitioner,

versus

TOM RIDGE, SECRETARY,
DEPARTMENT OF HOMELAND SECURITY,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
               Immigration and Naturalization Service
                       Agency No. A91-102-494
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Luis Mireles-Zapata has petitioned for review of the

decision of the Immigration and Naturalization Service (“INS”)

reinstating its December 1993 order of removal pursuant to

Immigration and Nationality Act (“INA”) § 241(a)(5).      See

8 U.S.C. § 1231(a)(5).    The respondent’s motion to supplement is

granted in part and denied in part.    The respondent’s motion to

supplement the administrative record to include the prior order

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-61031
                                  -2-

of removal is granted.    However, that motion is denied to the

extent that it seeks to supplement the administrative record with

a copy of a certified mail receipt.

     “In enacting § 241(a)(5), Congress’ intent was to streamline

and expedite existing procedures for removing illegal aliens,

which had become ‘cumbersome and duplicative.’”      Ojeda-Terrazas

v. Ashcroft, 290 F.3d 292, 296 (5th Cir. 2002).      Under implementing

regulations pertaining to reinstatement proceedings, “the alien

is not entitled to a hearing before an immigration judge.”      Id.

(citing 8 C.F.R. § 241.8).    “Rather, an INS officer determines

(1) the identity of the alien; (2) whether the alien was subject

to a prior order of removal; and (3) whether the alien unlawfully

reentered the United States.”    Id.   This court has jurisdiction

to review the Attorney General’s reinstatement order.      Id. at

294-95.

     Mireles-Zapata raises several issues with regard to the

adequacy of the administrative record.      Mireles-Zapata argues

that the administrative record does not contain a copy of the

prior order of removal.    Mireles-Zapata did not dispute his

identity below or that he was subject to an order of removal

issued in December 1993.    The record has been supplemented with a

copy of the original removal order.    There is no reversible

error.

     Mireles-Zapata also argues that the Attorney General has not

shown that he was the person who was the subject of the December
                           No. 02-61031
                                -3-

1993 order of removal.   To the extent that this argument

implicates the validity of the original order of removal, it is

beyond this court’s jurisdiction.   See Ojeda-Terrazas, 290 F.3d

at 294–95.   Again, Mireles-Zapata did not dispute below the

immigration officer’s determination as to his identity.     There is

no genuine dispute as to his identity and there is, thus, no

reversible error.   Accordingly, Mireles-Zapata’s petition for

review is DENIED.